Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1, 21 and 29 are the independent claims under consideration in this Office Action.  
	Claims 2-16 and 22-28 are the dependent claims under consideration in this Office Action.
Claims 17-20 have been cancelled.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          

          Claims 1, 2, 4-8 and 29 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Burwell et al.  (2018/016994).
          Burwell et al. teach a garment holder or hanger system for holding and providing a storage system for a garment.  Specifically, Burwell et al. teach a hanger with a main body and sideways downwardly directed shoulder supporting portions 142 protruding  from a hook or hanging attachment (with hook and shoulder portions-figure 14a, for example) and a rack for supporting or holding a smart garment placed there onto the hanger (figure 15b).  The garment 130 (figure 13a, for example) includes a battery powered appliance, such as a heater 132.  The battery includes a rechargeable battery (paragraph 70, for example) and is rechargeable using the garment support 140 (figure 14a, for example, figure 14b is an illustration of the back side of the hanger).  The support 140 includes a multiple charging stations or interfaces 144 and coils 146 and magnets 134, 136, 148, for example.  The magnets are useful for aligning and connecting the garment and hanger at the interface areas (paragraphs 89-91).  The coils 146 generate an inductive power connection (via magnetic couplers) to the electromagnetic connections in the garment for recharging the DC battery(s) of the garment (paragraphs 89-91, for example).  The garment/ holder couplings also include data transmission interface portions for providing instructions for charging (paragraph 89) and biometric data (paragraph 66, for example) from sensors including hydration level or sugar levels and other sensed biometric or environmental  parameters.  Program and memory arrangements are provided for connection with Bluetooth and other wireless and providing data and information (paragraph 83).


          Claims 1-8, 13-16, 21 and 27-29 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Lazzi et al. (2018/0289189).
          Lazzi et al. teach a garment holder or hanger for holding and providing a storage system for a garment.  Specifically, Lazzi et al. teach a hanger (with hook and shoulder portions-figure 3, for example) for supporting or holding a smart garment placed there onto (the hanger) or there into (sports bag) thus providing a storage system.  The garment 200 (figure 2B, for example) includes a battery powered appliance, useful for monitoring a user’s biometrics (paragraph 15).  The battery includes a rechargeable battery 215 (paragraph 20, for example) and is rechargeable using the garment support 100 (figure 3, for example).  The support 100 includes a multiple charging stations or USB (paragraph 25) interfaces 105a, 105b  and 105c (figure 3) including  coils for generating electromagnetic waves radiated to garment charging assemblies in the garment (paragraphs 16-24, for example). The coils generate an inductive power connection (via magnetic couplers, paragraphs 21 and 22) to receiver connections in the garment for recharging the DC battery(s) of the garment. The magnets would provide optimal coupling between power transmitter and receiver elements (paragraph 23) and would inherently include connections between magnetic pole to pole arrangements. The magnets can include a magnet and another ferromagnetic material (paragraph 23).   The garment/ holder couplings also include data transmission (paragraph 13) including biometric data (paragraphs 13-15).  The biometric information includes data generated by garment sensors (paragraph 15), such as heart rate, for .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzi et al. ‘189 in view of Elferich et al. (2002/0154518).
          Lazzi et al. disclose the invention as claimed. Lazzi et al. teach a charging hanger or unit including sending coils and receiving coils for recharging a garment through a magnetic connection.  See above.  However, Lazzi et al. do not suggest particular frequencies, that is, 50 to 60 Hz or under 1KHz or under 100KHz, for transferring power to the battery in the garment.
          Elferich et al. teach a coil system for recharging a battery.  The coil system includes a sending coil and a receiving coil and providing low frequencies of from 50HZ up to 5-10 KHz and up to as much as 1MHz.
.
ALLOWABLE SUBJECT MATTER
           Claims 9-12, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Riehl, Coza et al. and Oo et al. and Fetters et al. illustrate smart garment and charger arrangements for recharging batteries in the articles and further including data links or connections.                           
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732